Citation Nr: 0012822	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  94-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation, either on a direct or a 
presumptive basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1944 to 
November 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1994 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied the 
veteran's claim of entitlement to service connection for skin 
cancer, including as due to radiation exposure.  This claim 
returns to the Board following remand in June 1998.

The veteran requested a hearing before the Board.  That 
hearing was conducted in April 1995.  However, because that 
hearing was conducted by a Board member who is no longer 
employed at the Board, the veteran was offered the 
opportunity to request another Board hearing.  38 
U.S.C.A.§ 7105 (1991); 38 C.F.R. § 20.707 (1999).  By a 
signed statement submitted to the Board in April 1999, the 
veteran declined an additional hearing. 


REMAND

The veteran contends that he incurred skin cancer as a result 
of his military service, including on the basis of exposure 
to ionizing in Japan in 1945 and 1946.  At a Board hearing 
conducted in August 1995, the veteran testified that he was 
in Nagasaki in November 1945 and in Hiroshima for seven days 
in May 1946 as part of his duties as a vehicle driver 
transporting personnel and supplies and as a military 
policeman with the 12th Cavalry Regiment, 1st Cavalry 
Division.  He testified that skin disorders began while he 
was stationed in Japan.  After being in Nagasaki and 
Hiroshima, he noticed discoloration around his nose and on 
his cheeks.

The veteran's Separation Qualification Record, WD AGO Form 
100, reflects that the veteran was assigned to Troop G, 12th 
Cavalry, stationed in Yokohama, Japan.  He drove light duty 
army trucks, drove command cars and jeeps, and hauled 
military personnel, supplies, and equipment.  He was awarded 
an Army of Occupation medal for service in Japan.  An August 
1999 response from the Defense Threat Reduction Agency 
discloses that the veteran's unit was stationed at several 
cities in the general vicinity of Yokohama and Tokyo.  

However, the veteran's personnel file, which might confirm 
whether the veteran was officially stationed in, temporarily 
detailed to, or was required to drive to Nagasaki or 
Hiroshima, cannot be located, and was apparently destroyed in 
a 1973 fire at the National Personnel Records Center.  In 
light of the apparent accidental destruction of some of the 
veteran's records held by the government, the veteran's 
absence from both Hiroshima and Nagasaki cannot be 
established.  Therefore, by the terms of 38 C.F.R. 
§ 3.311(a)(4)(1), the veteran's presence at those sites must 
be conceded.  

The veteran has also stated that he has been told by a VA 
physician, identified as Dr. K., that his skin cancer could 
be related to exposure to radiation while in service in 
Japan.  This claim, therefore, requires further development, 
including as specified in the Board's June 1998 remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Under the circumstances, the information regarding the 
veteran's service in Japan, including the veteran's 
statements as to the dates and duration of his presence in 
Hiroshima and Nagasaki, should be forwarded to the 
appropriate office of the Department of Defense, and 
radiation dose data specific to the veteran's location in 
Japan in 1945 and 1946 should be requested.  Id.  Thereafter, 
the RO should complete development as required under 
38 C.F.R. § 3.311.

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the VA Medical Center for the following actions:

1.  Relevant VA clinical records from 
August 1995 to the present should be 
associated with the claims file.  The 
veteran should be afforded the 
opportunity to identify any available 
private records relevant to the claim for 
service connection for skin cancer.

2.  The veteran should be offered the 
opportunity to obtain a written opinion 
from Dr. K., at the Chillicothe VA 
Medical Center (VAMC), as to the etiology 
of his skin cancer.  Additionally, the RO 
should assure that all records of the 
veteran's treatment at Chillicothe VAMC 
by Dr. K. are associated with the claims 
file. 

3.  The information regarding the 
veteran's service in Japan, including the 
veteran's statements as to the dates and 
duration of his presence in Hiroshima and 
Nagasaki, should be forwarded to the 
appropriate office of the Department of 
Defense, and radiation dose data specific 
to the veteran's confirmed and asserted 
locations in Japan in 1945 and 1946 
should be requested.

4.  The veteran should be afforded VA 
examination of the skin.  The examiner 
should be requested to obtain and discuss 
the veteran's history relevant to the 
claim for service connection for a skin 
cancer, and the examiner should be 
requested to provide an opinion as to the 
etiology of the veteran's skin cancer.

5.  The RO should thereafter refer the 
case to the Under Secretary for Benefits 
for further review and development in 
accordance with the provisions of 
38 C.F.R. § 3.311(c). 

6.  After receiving a response from the 
Under Secretary of Benefits, the RO 
should readjudicate the claim.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  The purpose of this remand is to comply 
with 38 C.F.R. § 3.311 and to ensure an adequate record for 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




